       Case 6:20-cv-00804-ADA Document 47-8 Filed 02/23/21 Page 1 of 16




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                    EXHIBIT	  7	  
1/25/2021               Case 6:20-cv-00804-ADA Document
                                                    United47-8       Filed
                                                           States Field Ofﬁces02/23/21 Page 2 of 16




     United States Field O ces


        Oracle Contacts                 Field O         ces   Global Contacts   Employment Veri cation




     United States Field O ces
     Each Oracle o ce provides speci c services to Oracle customers, from sales and consulting to
     education and support. To learn more about these o erings, contact the Oracle o ce near you.


         California                                                                 


     California
     Irvine                                   Oakland                   Pleasanton             Redwood
     17901 Von Karman                         1330 Broadway             5805 Owens Drive
                                                                                               Shores
     Avenue                                   Suite 800                 Pleasanton, CA         500 Oracle Parkway
     Suite 800                                Oakland, CA 94612         94588                  Redwood Shores,
     Irvine, CA 92614                                                   Phone Numbers:         CA 94065
     Phone:                                                             Phone:                 Phone:
     +1.949.623.9700                                                    +1.925.694.3000        +1.650.506.7000
     Fax: +1.949.623.9698                                               Fax:
                                                                        +1.800.380.7638




     Rocklin                                  San Francisco             San Jose               Santa Clara
     1001 Sunset                              475 Sansome Street        488 Almaden           4230 Leonard
     Boulevard                                15th Floor                Boulevard             Stocking Drive
     Rocklin, CA 95765                        San Francisco, CA         San Jose, CA 95110    Santa Clara, CA
     Phone:                                   94111                     Phone:                95054
     +1.916.315.3500                          Phone:                    +1.408.755.4360
                                                                               Start chat     Phone: or call
                                                                                              Contact
     Fax: +1.916.315.3000                     +1.415.402.7200           Fax:                  +1.408.276.0000
https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                           1/11
1/25/2021               Case 6:20-cv-00804-ADA Document  United47-8       Filed
                                                                States Field Ofﬁces02/23/21 Page 3 of 16
                                    Fax: +1.415.402.7250        +1.408.755.4757




     Santa Monica                             Santa Monica
     2600 Colorado                            The Water Garden
     Avenue                                   1620 26th Street
     Santa Monica, CA                         Suite100S
     90404-3521                               Santa Monica, CA
     Phone:                                   90404
     +1.424.538.3600                          Phone:
                                              +1.310.633.2100
                                              Fax: +1.310.633.2620




     Colorado
     Broom eld                                Colorado               Denver                   Denver
     500 Eldorado Blvd.
                                              Springs                7604 Technology          7700 Technology
     Broom eld, CO                            12320 Oracle Blvd.     Way                      Way
     80021                                    Colorado Springs,      Denver, CO 80237         Denver, CO 80237
     Phone:                                   CO 80921               Phone:                   Phone:
     +1.303.464.4000                          Phone:                 +1.303.334.4000          +1.303.334.4000
                                              +1.719.577.8000
                                              Fax: +1.719.757.2037




     Connecticut
     Stamford
     900 Long Ridge
     Road
     Stamford, CT 06902
     Phone:
     +1.203.703.3000                                                       Start chat         Contact or call
     Fax: +1.203.703.3174
https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                        2/11
1/25/2021               Case 6:20-cv-00804-ADA Document
                                                    United47-8       Filed
                                                           States Field Ofﬁces02/23/21 Page 4 of 16




     District of Columbia
     Washington
     901 F Street NW
     Suite 800
     Washington, DC
     20004




     Florida
     Miami                                    Naples             Orlando                  Orlando
     6505 Blue Lagoon                         2640 Golden Gate   Lakefront                Citadel II
     Drive                                    Parkway            7453 TG Lee              5955 TG Lee
     Suite 400                                Suite 300          Boulevard                Boulevard
     Miami, FL 33126                          Naples, FL 34105   Orlando, FL 32822        Orlando, FL 32822
     Phone:                                   Phone:             Phone:                   Phone:
     +1.305.260.7200                          +1.239.963.0800    +1.407.458.1200          +1.407.458.1200
     Fax:                                     Fax:               Fax: +1.407.251.0812     Fax:
     +1.305.265.9434                          +1.239.963.0950                             +1.407.458.2543




     Sunrise
     1300 Concord
     Terrace
     Suite 320
     Sunrise, FL 33323
     Phone:
     +1.954.331.8200
     Fax:
     +1.954.838.0052

                                                                        Start chat       Contact or call

https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                     3/11
1/25/2021               Case 6:20-cv-00804-ADA Document
                                                    United47-8       Filed
                                                           States Field Ofﬁces02/23/21 Page 5 of 16




     Illinois
     Chicago                                  Chicago                Deer eld
     111 West Jackson                         Willis Tower           1405 Lake Cook
     Boulevard                                233 South Wacker       Road
     Suite 1000                               Drive                  Deer eld, IL 60015
     Chicago, IL 60604                        45th Floor             Phone:
     Phone:                                   Chicago, IL 60606      +1.847.245.0100
     +1.773.475.5400                          Phone:                 Fax: +1.847.239.1202
     Fax: +1.312.662.1590                     +1.312.651.8000
                                              Fax: +1.312.559.8402




     Maryland
     Columbia                                 Columbia
     Annapolis Junction                       7031 Columbia
     306 Sentinel Drive                       Gateway Drive
     4th Floor                                Columbia, MD
     Annapolis Junction,                      21046-2583
     MD 20701                                 Phone:
     Phone:                                   +1.443.285.8000
     +1.301.206.6800                          Fax: +1.667.786.6171
     Fax: +1.301.490.9237




     Massachuse s
     Burlington                               Burlington             Cambridge
     95 Network Drive                         10 Van de Graa         One Main Street
     Burlington, MA                           Drive                  6th Floor
     01803                                    Burlington, MA         Cambridge, MA
     Phone:                                   01803                  02142 Start chat       Contact or call
     +1.781.442.0000                          Phone:                 Phone:
https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                     4/11
1/25/2021               Case 6:20-cv-00804-ADA Document
                                                    United47-8       Filed
                                                           States Field Ofﬁces02/23/21 Page 6 of 16

                                              +1.781.744.0000        +1.617.386.1200
                                              Fax: +1.781.744.0001   Fax: +1.617.386.1431




     Minnesota
     Minneapolis
     Oracle Centre
     900 Second Avenue
     South
     Suite 900
     Minneapolis, MN
     55402
     Phone:
     +1.612.587.5000
     Fax: +1.612.587.5100




     Montana
     Bozeman
     161 Enterprise Blvd.
     Bozeman, MT 59718
     Phone:
     +1.406.522.4200
     Fax: +
     1.406.414.8077




     Nevada
     Las Vegas
                                                                            Start chat      Contact or call

https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                     5/11
1/25/2021               Case 6:20-cv-00804-ADA Document
                                                    United47-8       Filed
                                                           States Field Ofﬁces02/23/21 Page 7 of 16

     6480 Cameron
     Street
     Las Vegas, NV
     89118-4335
     Phone:
     +1.702.854.7200
     Fax:
     +1.702.257.0260




     New Hampshire
     Nashua
     One Oracle Drive
     Nashua, NH 03062
     Phone:
     +1.603.897.3501
     Fax:
     +1.603.897.3008




     New Jersey
     Bridgewater                              East                   Edison
     100 Somerset
                                              Brunswick              399 Thornall Street
     Corporate Blvd.                          557 Cranbury Road      6th Floor
     Bridgewater, NJ                          Suite 11               Edison, NJ 08837
     08807                                    East Brunswick, NJ
     Phone:                                   08816
     +1.908.547.6200                          Phone:
     Fax: +1.908.547.1975                     +1.732.387.1620
                                              Fax: +1.732.613.1584



                                                                            Start chat     Contact or call

https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                    6/11
1/25/2021               Case 6:20-cv-00804-ADA Document
                                                    United47-8       Filed
                                                           States Field Ofﬁces02/23/21 Page 8 of 16




     New York
     New York City                            New York City
     120 Park Avenue                          315 Park Avenue
     26th Floor                               South
     New York, NY 10017                       8th Floor
     Phone:                                   New York, NY 10010
     +1.212.508.7700                          Phone:
     Fax: +1.212.508.7703                     +1.646.313.1700
                                              Fax: +1.646.313.1674




     North Carolina
     Durham                                   Morrisville
     Washington                               Perimeter Park
     Building                                 5200 East
     324 Blackwell Street                     Paramount
     Suite 410                                Suite 100
     Durham, NC 27701                         Morrisville, NC
     Phone:                                   27560
     +1.919.595.2500                          Phone:
     Fax: +1.919.595.2499                     +1.919.205.6000
                                              Fax: +1.919.468.3736




     Ohio
     Solon
     6675 Parkland Blvd.
     Suite A
     Solon, OH 44139
     Phone:                                                            Start chat        Contact or call
     +1.440.264.2600
https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                  7/11
1/25/2021               Case 6:20-cv-00804-ADA Document
                                                    United47-8       Filed
                                                           States Field Ofﬁces02/23/21 Page 9 of 16

     Fax:
     +1.440.264.2601




     Oregon
     Hillsboro                                Hillsboro
     3295 NE 83rd                             3380 NE 79th
     Avenue                                   Avenue
     Hillsboro, OR 97124                      Hillsboro, OR 97124
     Phone:                                   Phone:
     +1.503.495.8000                          +1.503.495.8000
     Fax:                                     Fax:
     +1.503.495.8001                          +1.503.495.8073




     Pennsylvania
     West
     Conshohocken
     5 Tower Bridge
     300 Barr Harbor
     Drive
     Suite 400
     West
     Conshohocken, PA
     19428
     Phone:
     +1.610.729.3600
     Fax: +1.610.729.3500




     Texas                                                             Start chat        Contact or call

https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                  8/11
1/25/2021              Case 6:20-cv-00804-ADA Document  47-8
                                                   United          Filed
                                                          States Field     02/23/21 Page 10 of 16
                                                                       Ofﬁces

     World                                    Frisco                 San Antonio
     Headquarters                             7460 Warren            613 NW Loop 410
     2300 Oracle Way                          Parkway                Suite 1000
     Austin, TX 78741                         Suite 300              San Antonio, TX
     Phone:                                   Frisco, TX 75034       78216-5507
     +1.737.867.1000                          Phone:                 Phone:
                                              +1.972.963.2300        +1.210.536.9200
                                              Fax: +1.972.963.2301   Fax: +1.210.541.0598




     Utah
     Lehi
     3450 North
     Triumph Boulevard
     Suite 300
     Lehi, Utah 84043
     Phone:
     +1.385.345.9000
     Fax:
     +1.385.345.9693




     Virginia
     Arlington                                Reston
     2311 Wilson                              1910 Oracle Way
     Boulevard                                Reston, VA 20190
     Arlington, VA 22201                      Phone:
     Phone:                                   +1.703.478.9000
     +1.703.310.3600                          Fax:
     Fax: +1.571.227.9721                     +1.703.318.6340


                                                                            Start chat      Contact or call

https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                     9/11
1/25/2021              Case 6:20-cv-00804-ADA Document  47-8
                                                   United          Filed
                                                          States Field     02/23/21 Page 11 of 16
                                                                       Ofﬁces




     Washington
     Bellevue                                 Sea le                     Sea le
     One Bellevue Center                      Russell Investments        1501 Fourth Avenue
     411 108th Avenue                         Center                     Suite 1800
     NE                                       1301 2nd Avenue            Sea le, WA 98101
     Suite 900                                Sea le, WA 98101-          Phone:
     Bellevue, WA 98004                       2930                       +1.206.695.9000
     Phone:                                   Phone:                     Fax:
     +1.425.945.8200                          +1.206.830.1000            +1.206.467.5505
     Fax:                                     Fax:
     +1.425.945.8243                          +1.206.830.1620




     World Headquarters




            Resources for                      Partners              Solutions                What’s New
            Developers                         Oracle                Arti cial Intelligence   How we’re taking on
            Startups                           PartnerNetwork        Internet of Things       COVID-19
                                               Find a Partner                                 Java SE Downloads
            Students and                                             Blockchain
            Educators                          Log in to OPN                                  Try Oracle Cloud
                                                                                              Free Tier



                                                                                Start chat         Contact or call
                                                            Contact Us
https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                            10/11
1/25/2021              Case 6:20-cv-00804-ADA Document  47-8
                                                   United          Filed
                                                          States Field     02/23/21 Page 12 of 16
                                                                       Ofﬁces

                                                                US Sales: +1.800.633.0738
                                                                How can we help?
                                                                Subscribe to emails




                         Country/Region
                                                       © 2021        Site Privacy / Do Cookie      Ad       Careers

                                                       Oracle     Map   Not Sell My   Preferences Choices

                                                                        Info




                                                                                            Start chat            Contact or call

https://www.oracle.com/corporate/contact/ﬁeld-ofﬁces.html                                                                           11/11
1/25/2021              Case 6:20-cv-00804-ADA      Document
                                          Oracle Moves              47-8
                                                       Headquarters to         FiledValley
                                                                       Texas, Joining 02/23/21         Page 13 of 16
                                                                                           Exodus - Bloomberg



    Technology

    Oracle Moves Headquarters to Texas, Joining
    Valley Exodus
    By Nico Grant and Scott Deveau
    December 11, 2020, 1:38 PM PST
    Updated on December 11, 2020, 3:45 PM PST

        Company says shifting locations to give ﬂexibility to workers
        Software maker follows HPE, Palantir in leaving California


        Oracle Moves From Silicon Valley to Texas




                                                                            B


    Oracle Corp., a Silicon Valley stalwart, has moved its headquarters to Texas, becoming the latest
    technolo y company to leave its home state in the face of California’s higher taxes, steeper cost
    of living and a broader shift to remote work.


    The move to Austin from Redwood City “means that many of our employees can choose their
    oﬃce location as well as continue to work from home part time or all of the time,” Oracle said
    Friday in a regulatory ﬁling. The company will continue to support its former headquarters and
    other U.S. oﬃces in Santa Monica, California; Seattle; Denver; Orlando, Florida; and Burlington,
    Massachusetts, according to the ﬁling.


https://www.bloomberg.com/news/articles/2020-12-11/oracle-moves-headquarters-to-texas-joins-exodus-from-california     1/4
1/25/2021              Case 6:20-cv-00804-ADA      Document
                                          Oracle Moves              47-8
                                                       Headquarters to         FiledValley
                                                                       Texas, Joining 02/23/21         Page 14 of 16
                                                                                           Exodus - Bloomberg

    The software maker said it had 135,000 employees as of the end of May. Like many other
    companies, the spread of coronavirus has prompted Oracle to oﬀer staﬀers more ﬂexible
    arrangements, including the ability to work from home. It’s just one of a number of companies,
    executives and employees that are ditching California because of concerns over the state’s tax
    rates and high costs, as well as arduous commutes in some locales.




    Oracle’s shift of resources away from California dates at least to 2018, led by Executive Chairman
    Larry Ellison and the late co-Chief Executive Oﬃcer Mark Hurd. That year, Oracle opened a
    campus in Austin, featuring an on-site apartment building for employees, in an eﬀort to recruit a
    younger and less costly workforce. The campus could eventually host 10,000 staﬀers, Oracle said
    at the time. The company also said last year that its largest annual conference, OpenWorld,
    would depart its traditional home, San Francisco, in favor of Las Vegas.




    The world’s second-largest software maker had grown increasingly out of step with its home
    state. Ellison, the 11th wealthiest person in the world, and Chief Executive Oﬃcer Safra Catz have
    been major supporters of outgoing Republican President Donald Trump, who lost reliably
    Democratic California in his re-election bid this year. The company has also become a sharp
    critic of the internet companies that now deﬁne the modern Silicon Valley, particularly its
    longtime foe Google, owned by Alphabet Inc. Texas Governor Greg Abbott welcomed Oracle in a
    tweet reacting to the news.


    The move comes amid Oracle’s drive to shed costs during a transition from traditional software
    to cloud computing, which has resulted in declining revenue for two ﬁscal years. The company
    said Thursday it expects sales to grow 2% to 4% in the period that ends in February, which puts
    Oracle on track to snap that downward streak and increase revenue in the current ﬁscal year.



https://www.bloomberg.com/news/articles/2020-12-11/oracle-moves-headquarters-to-texas-joins-exodus-from-california     2/4
1/25/2021              Case 6:20-cv-00804-ADA      Document
                                          Oracle Moves              47-8
                                                       Headquarters to         FiledValley
                                                                       Texas, Joining 02/23/21         Page 15 of 16
                                                                                           Exodus - Bloomberg




    The software giant, which provides databases, business applications and cloud services, has
    spent more than a decade trying to revamp its product line and business model to keep up with
    much younger rivals born in the internet age, including Google and Amazon.com Inc.


    Started in 1977, Oracle has been a foundational company in Silicon Valley and its silver-blue
    cylindrical buildings in Redwood City, visible from U.S. Highway 101, are the rare landmark in the
    otherwise sprawling region. It follows other tech innovators in de-emphasizing their California
    roots. Server maker Hewlett Packard Enterprise Co. said Dec. 1 that it would move headquarters
    to a Houston suburb, where it is building a new campus. Palantir Technologies Inc. has relocated
    to Denver this year, from Palo Alto, California.


    Tesla Inc. co-founder Elon Musk said this week that he’s moved to Texas to focus on big projects
    under way for Tesla as well as Space Exploration Technologies Corp., which he also runs. He
    previously moved his private foundation, which was based in California, to Austin. Moving
    carries enormous tax implications for high net worth individuals. Texas has no personal income
    tax, while California imposes the highest personal income levies in the nation on its richest
    residents.


    “Wow,” said Erik Hallgrimson, vice chairman with brokerage Cushman & Wakeﬁeld in Silicon
    Valley, upon learning of Oracle’s action. “You’re really seeing a lot of corporate movement out of
    the state.”


    Oracle’s decision just goes to show how much taxes and public policy can have an impact on
    corporate decision making, Hallgrimson added.


    Even as companies look to leave California, it’s still a place that fosters innovative companies,
    said Phil Mahoney, executive vice chairman at commercial real estate brokerage Newmark, who
    has worked in Silicon Valley for more than three decades. Many ﬁrms that decamp still maintain
    a presence in the state, he said, and some of the qualities that make it a good place to start and
    grow a business -- from world class universities to great weather --haven’t changed.


    “There’s no birthright that says Silicon Valley has to get all the great tech companies,” Mahoney
    said in an interview before Oracle’s announcement. “But it does have a special sauce that no
    other place has been able to replicate.”


    — With assistance by Noah Buhayar

https://www.bloomberg.com/news/articles/2020-12-11/oracle-moves-headquarters-to-texas-joins-exodus-from-california     3/4
1/25/2021               Case 6:20-cv-00804-ADA      Document
                                           Oracle Moves              47-8
                                                        Headquarters to         FiledValley
                                                                        Texas, Joining 02/23/21         Page 16 of 16
                                                                                            Exodus - Bloomberg

    (Updates with more details beginning in the ﬁfth paragraph.)



    In this article
        ORCL
        ORACLE CORP
        60.90      USD         +0.54 +0.89%

        GOOGL
        ALPHABET INC A
        1,894.28        USD      +1.72 +0.09%


        TSLA
        TESLA INC
        880.80       USD        +34.16 +4.03%


        TWTR
        TWITTER INC
        47.84     USD         -0.22 -0.46%


        AMZN
        AMAZON.COM INC
        3,294.00         USD      +1.77 +0.05%




                                     Terms of Service Do Not Sell My Info (California) Trademarks Privacy Policy
                                                     ©2021 Bloomberg L.P. All Rights Reserved
                                          Careers Made in NYC Advertise Ad Choices        Contact Us Help




https://www.bloomberg.com/news/articles/2020-12-11/oracle-moves-headquarters-to-texas-joins-exodus-from-california      4/4
